SCBT Financial Corporation Reports Strong Third Quarter Earnings and Continued Strong Asset Quality HIGHLIGHTS: Third quarter earnings Net income of $5.6 million – Up 7.3%; Net income of $16.4 million YTD – Up 9.1% Diluted EPS of $0.61 – Up 7.5%; Diluted EPS of $1.78 YTD – Up 9.0% Demand deposits grew 11.6% annualized Continued strong asset quality NPAs as a percentage of loans and repossessed assets – 30 basis points Allowance for loan losses as a percentage of total loans – 1.29% COLUMBIA, S.C.—October 16, 2007—SCBT Financial Corporation (NASDAQ: SCBT), the holding company for South Carolina Bank and Trust, N.A. and South Carolina Bank and Trust of the Piedmont, N.A., reported an increase in consolidated net income compared to the third quarter of 2006.The Company today released its unaudited results of operations and other financial information for the period ended September 30, 2007. Third Quarter 2007 Results of Operations Please refer to the accompanying tables for detailed comparative data on results of operations and financial results. The Company reported consolidated net income of $5.6 million, or $0.61 per diluted share, for the three months ended September 30, 2007 compared to consolidated net income of $5.3 million, or $0.57 per diluted share, for the third quarter of 2006.Net income of $16.4 million for the nine months of 2007 reflects a 9.1% increase from $15.0 million in the nine months ended September 30, 2006.The Company had diluted earnings per share of $1.78 and $1.63 for the nine months ended September 30, 2007 and 2006, respectively.The Company’s earnings growth reflected the strong profitability of its bank subsidiaries during the third quarter.Compared to the third quarter 2006, South Carolina Bank and Trust reported a 2.4% increase in net income to $5.3 million and South Carolina Bank and Trust of the Piedmont reported a 40.7% increase in net income to $837,000. “We continue to report strong earnings and strong asset quality during a difficult operating environment for the financial services industry,” commented Robert R. Hill, Jr., CEO of SCBT Financial Corporation.“Our performance was driven by increases in non-interest income, margin expansion, and excellent credit quality.We continued making investments for the future in the third quarter with the opening of a new office in Lexington, SC and the pending acquisition of the Scottish Bank in North Carolina.These two investments will help drive our future growth and performance.Non-interest income increased significantly during the quarter as service charges on deposits increased 11.3%, bankcard services income increased 19.4%, and trust and investment services income increased 25.4% over the third quarter of 2006.Net interest margin increased by 7 basis points from the second quarter.We do believe our net interest margin has stabilized and should remain within the 4.00% range as we wrap up 2007 and head into 2008.I am very proud of our team’s performance in the third quarter.We continue to have a great balance of soundness, profitability and growth.” During the third quarter of 2007, the Company’s total assets increased to $2.3 billion, a 7.0% increase over the third quarter of 2006.The growth in total assets was supported by growth in total deposits of $156.4 million, an increase of 9.4% over the total in the third quarter of 2006.Earning assets for the quarter increased by $149.4 million, or 7.6%, compared to the comparable period in 2006.The increase includes a 14.2% increase in investment securities to $242.9 million. The Company’s annualized return on average assets (ROAA) for the third quarter decreased slightly to 1.00% compared to 1.01% for the third quarter of 2006.Compared to the second quarter of 2007, ROAA remained the same.Total shareholders' equity at quarter end was $175.5 million, an increase of 9.4% from the third quarter of 2006.The Company’s total shareholders’ equity was impacted by a decrease in accumulated other comprehensive income resulting from the implementation in the fourth quarter 2006 of a new accounting pronouncement for defined benefit pension and other postretirement plans.Annualized return on average equity for the quarter was 13.13%, down from 13.28% for the third quarter of 2006.Annualized return on average tangible equity for the third quarter decreased to 16.52% from 17.22% for the comparable period in the prior year and from 16.82% in the second quarter. Asset Quality The results reported for the third quarter reflect a return to more normalized net charge-offs compared to very low net charge-off results in the second quarter of 2007.John C. Pollok, senior executive vice president and CFO of SCBT Financial Corporation commented, “We remain committed to maintaining strong asset quality.Non-performing assets and net charge-offs remain at low levels, and we continue to monitor our risk within our loan portfolio and remain aggressive and disciplined in dealing with assets if they show signs of deterioration.” At September 30, 2007, nonperforming loans totaled $4.8 million, representing 0.26% of period-end loans.Other real estate owned at the end of the third quarter was $443,000, a decrease from $771,000 in the second quarter.The allowance for loan losses at September 30, 2007 was $23.8 million and represented 1.29% of total loans.The current allowance for loan losses provides 4.95 times coverage of period-end nonperforming loans.In the third quarter, net charge-offs were $708,000, or an annualized 0.16% of average loans compared to 0.14% in the same period of 2006. Loans and Deposits The Company grew total loans 9.5% since the third quarter of 2006, an increase driven largely by continued growth in commercial loans.Commercial real estate loans totaled $928.0 million at quarter-end, a 24.2% annualized increase from the second quarter of 2007 and an 18.6% increase from the comparable period in 2006.Commercial non real estate loans decreased 2.5% to $203.6 million from the second quarter and increased 14.9% from the comparable period in 2006.Total loans outstanding were $1.8 billion at September 30, 2007 compared to $1.7 billion for the comparable period in 2006.The balance of mortgage loans held for sale decreased $14.2 million from the second quarter to $13.9 million. Deposit growth remained strong compared to the same quarter in 2006, driven largely by growth in certificates of deposit and savings deposits.Total deposits outstanding at the end of the third quarter were $1.8 billion, an increase of $156.4 million, or 9.4%, compared to the third quarter in the prior year.When compared to second quarter, total deposits outstanding increased $30.6 million, or 6.9% annualized; savings account deposit levels increased $13.6 million, or 47.5%; and certificates of deposits increased $23.1 million, or 11.4%.Non-interest bearing deposits grew $8.2 million, or 11.6%, to $293.4 million from the second quarter. Net Interest Income and Margin Non-taxable equivalent net interest income (before provision for loan losses) was $21.4 million for the third quarter of 2007, up 8.2% from $19.8 million in the comparable period last year.Tax-equivalent net interest margin decreased 8 basis points from the third quarter of 2006 to 4.06%; however, compared to the second quarter of 2007, tax-equivalent net interest margin increased 7 basis points from 3.99%. The Company’s average yield on interest-earning assets increased 23 basis points while the average rate on interest-bearing liabilities increased 33 basis points from the third quarter of 2006.During the third quarter of 2007, the Company’s average total assets increased to $2.3 billion, a 9.7% increase over the third quarter of 2006.The increase reflected a $148.7 million increase in average total loans to $1.8 billion from the third quarter of 2006.The increase in volume and a 25 basis point increase in average yields on total loans contributed to higher average yield on interest-earning assets during the third quarter.Average earning assets for the quarter increased by $194.1 million, or 10.1%, compared to the average for the comparable period in 2006.Average investment securities were $232.8 million at September 30, 2007, or 10.5% higher than the balance in 2006.The growth in average total assets was supported by growth in average total deposits of $180.1 million, an increase of 11.2% over the average in the third quarter of 2006. Noninterest Income and Expense Noninterest income was $7.7 million in the third quarter of 2007, a 12.5% increase from $6.8 million in the comparable period in 2006.This increase included a $397,000, or 11.3%, increase in service charges on deposit accounts; a $171,000, or 19.4%, increase in bankcard services income; a $140,000, or 25.4%, increase in trust and investment services income and a $279,000, or 75.4%, increase in other noninterest income from the comparable period in 2006.Secondary market mortgage fees declined $135,000 or 8.9%, due to the overall slow down within the real estate industry and the tightening of credit relative to mortgage lending.The increase in other noninterest income was driven by two factors.The first is a $141,000 increase in the cash surrender value of bank owned life insurance, and the second is a loss on the sale of fixed assets of $141,000, which was recorded in the third quarter of 2006. Noninterest expense was $19.3 million in the third quarter of 2007, up from $17.6 million in the comparable period in 2006.The increase was driven by $945,000, or 9.2%, increase in salaries and employee benefits expense driven by sales volume incentives paid to employees and the addition of six full service locations since June 30, 2006.These locations accounted for approximately 25.1%, or $237,000, of the compensation increase from the same quarter a year ago.Advertising and marketing expense increased $238,000, or 31.9% compared to the third quarter of 2006.Information services expense increased $105,000, or 11.1%.Net occupancy expense increased $159,000, or 14.6%.Furniture and equipment expense increased $188,000, or 15.9%, compared to the third quarter in 2006. SCBT Financial Corporation is a multi-bank holding company whose subsidiaries are South Carolina Bank and Trust, N.A. and South Carolina Bank and Trust of the Piedmont, N.A.The Mortgage Banc, Inc. is a wholly owned subsidiary of South Carolina Bank and Trust, N.A.Through these subsidiaries, SCBT Financial Corporation operates 45 financial centers in 16 South Carolina counties, and has served South Carolinians for more than 73 years.The Company offers a full range of retail and commercial banking services, mortgage lending services, trust and investment services, and consumer finance loans.SCBT Financial Corporation's common stock is traded on the NASDAQ Global Select MarketSM under the symbol “SCBT.” For additional information, please visit our website at www.SCBTonline.com. Statements included in this press release which are not historical in nature are intended to be, and are hereby identified as, forward looking statements for purposes of the safe harbor provided by Section 21E of the Securities and Exchange Act of 1934, as amended.SCBT Financial Corporation cautions readers that forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from forecasted results.Such risks and uncertainties, include, among others, the following possibilities:(1) credit risk associated with an obligor’s failure to meet the terms of any contract with the bank or otherwise fail to perform as agreed; (2) interest risk involving the effect of a change in interest rates on both the bank’s earnings and the market value of the portfolio equity; (3) liquidity risk affecting the bank’s ability to meet its obligations when they come due; (4) price risk focusing on changes in market factors that may affect the value of traded instruments in “mark-to-market” portfolios; (5) transaction risk arising from problems with service or product delivery; (6) compliance risk involving risk to earnings or capital resulting from violations of or nonconformance with laws, rules, regulations, prescribed practices, or ethical standards; (7) strategic risk resulting from adverse business decisions or improper implementation of business decisions; (8) reputation risk that adversely affects earnings or capital arising from negative public opinion; and (9) terrorist activities risk that results in loss of consumer confidence and economic disruptions. SCBT Financial Corporation (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, % September 30, % EARNINGS SUMMARY (non tax equivalent) 2007 2006 Change 2007 2006 Change Interest income $ 38,777 $ 34,085 13.8% $ 112,513 $ 96,323 16.8% Interest expense 17,379 14,307 21.5% 50,909 38,604 31.9% Net interest income 21,398 19,778 8.2% 61,604 57,719 6.7% Provision for loan losses (1) 1,161 1,048 10.8% 2,743 3,716 -26.2% Noninterest income 7,680 6,827 12.5% 22,762 19,524 16.6% Noninterest expense 19,309 17,611 9.6% 56,997 50,731 12.4% Earnings before income taxes 8,608 7,946 8.3% 24,626 22,796 8.0% Provision for income taxes 2,966 2,686 10.4% 8,203 7,749 5.9% Net earnings $ 5,642 $ 5,260 7.3% $ 16,423 $ 15,047 9.1% Basic weighted average shares 9,201,228 9,134,076 0.7% 9,189,549 9,117,615 0.8% Diluted weighted average shares 9,212,356 9,235,182 -0.2% 9,221,288 9,207,669 0.1% Earnings per share - Basic (a) $ 0.61 $ 0.58 6.5% $ 1.79 $ 1.65 8.3% Earnings per share - Diluted (a) $ 0.61 $ 0.57 7.5% $ 1.78 $ 1.63 9.0% Cash dividends declared per common share $ 0.17 $ 0.17 0.0% $ 0.51 $ 0.51 0.0% Dividend payout ratio 28.06 % 29.54 % -5.0% 29.68 % 29.42 % 0.9% (a) Earnings per share data above have been retroactively adjusted to give effect to a 5% common stock dividend paid on March 23, 2007 to shareholders of record on March 9, 2007. AVERAGE for Quarter Ended September 30, June 30, March 31, December 31, September 30, BALANCE SHEET HIGHLIGHTS 2007 2007 2007 2006 2006 Mortgage loans held for sale $ 20,024 $ 30,124 $ 23,164 $ 22,005 $ 21,631 Total loans (1) 1,810,332 1,783,715 1,766,128 1,720,546 1,661,679 Total investment securities 232,797 227,343 214,229 214,603 212,367 Intangible assets 35,415 35,539 35,688 35,794 35,926 Earning assets 2,107,966 2,081,623 2,051,044 1,982,495 1,913,849 Total assets 2,265,340 2,237,433 2,205,449 2,134,262 2,065,415 Noninterest bearing deposits 289,892 277,500 265,711 268,176 272,089 Interest bearing deposits 1,501,711 1,452,388 1,424,702 1,419,082 1,339,414 Total deposits 1,791,603 1,729,888 1,690,413 1,687,258 1,611,503 Fed funds purchased & repo 188,846 197,708 206,450 147,907 142,777 Other borrowings 92,353 122,587 127,240 121,588 140,779 Shareholders' equity 172,421 168,376 164,147 162,272 157,117 AVERAGE for Nine Months Ended % September 30, September 30, BALANCE SHEET HIGHLIGHTS 2007 2006 Change Mortgage loans held for sale $ 24,426 $ 19,867 22.9% Total loans (1) 1,786,887 1,622,090 10.2% Total investment securities 224,857 202,375 11.1% Intangible assets 35,547 36,008 -1.3% Earning assets 2,080,420 1,869,947 11.3% Total assets 2,236,293 2,023,863 10.5% Noninterest bearing deposits 277,790 265,801 4.5% Interest bearing deposits 1,459,883 1,303,658 12.0% Total deposits 1,737,672 1,569,459 10.7% Fed funds purchased & repo 197,604 149,476 32.2% Other borrowings 113,932 139,219 -18.2% Shareholders' equity 168,345 153,506 9.7% ENDING Balance September 30, June 30, March 31, December 31, September 30, BALANCE SHEET HIGHLIGHTS 2007 2007 2007 2006 2006 Mortgage loans held for sale $ 13,921 $ 28,092 $ 33,868 $ 23,236 $ 22,624 Total loans (1) 1,842,226 1,806,000 1,783,337 1,760,830 1,682,217 Total investment securities 242,890 234,942 219,785 210,391 212,606 Intangible assets 35,372 35,497 35,622 35,749 35,880 Allowance for loan losses (1) (23,822 ) (23,369 ) (22,955 ) (22,668 ) (21,675 ) Premises and equipment 52,504 51,182 49,718 48,904 47,969 Total assets 2,267,243 2,274,951 2,242,500 2,178,413 2,119,050 Noninterest bearing deposits 293,388 285,155 273,054 256,717 273,329 Interest bearing deposits 1,520,454 1,498,114 1,443,345 1,449,998 1,384,087 Total deposits 1,813,842 1,783,269 1,716,399 1,706,715 1,657,416 Fed funds purchased & repo 172,496 200,989 201,407 203,105 147,955 Other borrowings 88,865 100,882 140,399 90,416 140,457 Total liabilities 2,091,771 2,105,115 2,075,900 2,016,525 1,958,719 Shareholders' equity 175,472 169,836 166,600 161,888 160,331 Actual # shares outstanding 9,201,820 9,195,057 9,182,181 8,719,146 8,705,416 SCBT Financial Corporation (Unaudited) (Dollars in thousands, except per share data) September 30, June 30, March 31, December 31, September 30, NONPERFORMING ASSETS (ENDING balance) 2007 2007 2007 2006 2006 Nonaccrual loans $ 4,008 $ 3,315 $ 2,821 $ 3,567 $ 2,558 Other real estate owned 443 771 525 597 363 Accruing loans past due 90 days or more 807 995 1,127 1,039 1,557 Other nonperforming assets 237 - Total nonperforming assets $ 5,495 $ 5,081 $ 4,473 $ 5,203 $ 4,478 Total nonperforming assets as a percentage of total loans and OREO (1) 0.30 % 0.28 % 0.25 % 0.30 % 0.27 % Quarter Ended September 30, June 30, March 31, December 31, September 30, ALLOWANCE FOR LOAN LOSSES (1) 2007 2007 2007 2006 2006 Balance at beginning of period $ 23,369 $ 22,955 $ 22,668 $ 21,675 $ 21,214 Loans charged off (604 ) (447 ) (498 ) (563 ) (493 ) Overdrafts charged off (308 ) (237 ) (231 ) (269 ) (295 ) Loan recoveries 116 219 109 203 117 Overdraft recoveries 88 79 125 70 84 Net (charge-offs) recoveries (708 ) (386 ) (495 ) (559 ) (587 ) Provision for loan losses 1,161 800 782 1,552 1,048 Balance at end of period 23,822 23,369 22,955 22,668 21,675 Allowance for loan losses as a percentage of total loans (1) 1.29 % 1.29 % 1.29 % 1.29 % 1.29 % Allowance for loan losses as a percentage of nonperforming loans 494.75 % 542.20 % 581.41 % 492.14 % 526.74 % Net charge-offs as a percentage of average loans (annualized) (1) 0.16 % 0.09 % 0.11 % 0.13 % 0.14 % Provision for loan losses as a percentage of average total loans (annualized) (1) 0.26 % 0.18 % 0.18 % 0.36 % 0.25 % September 30, September 30, LOAN PORTFOLIO (ENDING balance) (1) 2007 % of Total 2006 % of Total Commercial $ 203,593 11.05 % $ 177,218 10.53 % Consumer 120,521 6.54 % 128,109 7.62 % Real estate: Commercial 928,044 50.38 % 782,680 46.53 % Consumer residential mortgage 233,851 12.69 % 230,016 13.67 % Consumer construction and development 189,075 10.26 % 195,795 11.64 % Firstline 136,538 7.41 % 143,496 8.53 % Overdrafts 1,957 0.11 % 1,524 0.09 % Other loans 28,651 1.56 % 23,419 1.39 % Total loans (gross) (1) 1,842,230 100.00 % 1,682,257 100.00 % Unearned income (4 ) (40 ) Total loans (net of unearned income) (1) $ 1,842,226 100.00 % $ 1,682,217 100.00 % Mortgage loans held for sale $ 13,921 $ 22,624 Quarter Ended September 30, June 30, March 31, December 31, September 30, SELECTED RATIOS 2007 2007 2007 2006 2006 Return on average assets (annualized) 1.00 % 1.00 % 0.96 % 0.88 % 1.01 % Return on average equity (annualized) 13.13 % 13.27 % 12.87 % 11.63 % 13.28 % Return on average tangible equity (annualized) 16.52 % 16.82 % 16.45 % 14.93 % 17.22 % Net interest margin (tax equivalent) 4.06 % 3.99 % 3.94 % 3.97 % 4.14 % Efficiency ratio (tax equivalent) 65.98 % 67.05 % 68.31 % 65.13 % 65.88 % End of period book value per common share $ 19.07 $ 18.47 $ 18.14 $ 18.57 $ 18.42 End of period tangible book value per common share $ 15.23 $ 14.61 $ 14.26 $ 14.47 $ 14.30 End of period # shares 9,201,820 9,195,057 9,182,181 8,719,146 8,705,416 End of period Equity-to-Assets 7.74 % 7.47 % 7.43 % 7.43 % 7.57 % End of period Tangible Equity-to-Tangible Assets 6.28 % 6.00 % 5.93 % 5.89 % 5.97 % Nine Months Ended September 30, September 30, 2007 2006 SELECTED RATIOS Return on average assets (annualized) 0.98 % 0.99 % Return on average equity (annualized) 13.04 % 13.11 % Return on average tangible equity (annualized) 16.53 % 17.12 % Net interest margin (tax equivalent) 4.00 % 4.17 % Efficiency ratio (tax equivalent) 67.10 % 65.25 % SCBT Financial Corporation (Unaudited) (Dollars in thousands) Three Months Ended September 30, 2007 September 30, 2006 Average Interest Average Average Interest Average YIELD ANALYSIS Balance Earned/Paid Yield/Rate Balance Earned/Paid Yield/Rate Interest-Earning Assets: Federal funds sold, reverse repo, and time deposits $ 44,813 $ 581 5.14 % $ 18,172 $ 242 5.28 % Investment securities (taxable) 208,376 2,646 5.04 % 188,487 2,276 4.79 % Investment securities (tax-exempt) 24,421 308 5.00 % 23,880 301 5.00 % Mortgage loans held for sale 20,024 292 5.79 % 21,631 248 4.55 % Loans (1) 1,810,332 34,950 7.66 % 1,661,679 31,018 7.41 % Total Interest-earning assets 2,107,966 38,777 7.30 % 1,913,849 34,085 7.07 % Noninterest-Earning Assets: Cash and due from banks 48,551 56,049 Other assets 132,140 116,856 Allowance for loan losses (23,317 ) (21,339 ) Total noninterest-earning assets 157,374 151,566 Total Assets $ 2,265,340 $ 2,065,415 Interest-Bearing Liabilities: Transaction and money market accounts $ 549,573 $ 3,014 2.18 % $ 557,333 $ 2,815 2.03 % Savings deposits 124,278 716 2.29 % 77,703 155 0.80 % Certificates and other time deposits 827,861 10,195 4.89 % 704,378 7,788 4.43 % Federal funds purchased and repo. 188,846 2,132 4.48 % 142,777 1,566 4.40 % Other borrowings 92,353 1,322 5.68 % 140,779 1,983 5.65 % Total interest-bearing liabilities 1,782,911 17,379 3.87 % 1,622,970 14,307 3.54 % Noninterest-Bearing Liabilities: Demand deposits 289,892 272,089 Other liabilities 20,116 13,239 Total noninterest-bearing liabilities ("Non-IBL") 310,008 285,328 Shareholders' equity 172,421 157,117 Total Non-IBL and shareholders' equity 482,429 442,445 Total liabilities and shareholders' equity $ 2,265,340 $ 2,065,415 Net interest income and margin (NON-TAX EQUIV.) $ 21,398 4.03 % $ 19,778 4.10 % Net interest margin (TAX EQUIVALENT) 4.06 % 4.14 % Nine Months Ended September 30, 2007 September 30, 2006 Average Interest Average Average Interest Average YIELD ANALYSIS Balance Earned/Paid Yield/Rate Balance Earned/Paid Yield/Rate Interest-Earning Assets: Federal funds sold, reverse repo, and time deposits $ 44,250 $ 1,732 5.23 % $ 25,615 $ 983 5.13 % Investment securities (taxable) 199,233 7,482 5.02 % 179,021 6,267 4.68 % Investment securities (tax-exempt) 25,624 951 4.96 % 23,354 863 4.94 % Mortgage loans held for sale 24,426 1,065 5.83 % 19,867 730 4.91 % Loans (1) 1,786,887 101,283 7.58 % 1,622,090 87,480 7.21 % Total Interest-earning assets 2,080,420 112,513 7.23 % 1,869,947 96,323 6.89 % Noninterest-Earning Assets: Cash and due from banks 48,362 60,678 Other assets 130,515 114,100 Allowance for loan losses (23,004 ) (20,862 ) Total noninterest-earning assets 155,873 153,916 Total Assets $ 2,236,293 $ 2,023,863 Interest-Bearing Liabilities: Transaction and money market accounts $ 561,059 $ 9,059 2.16 % $ 557,348 $ 7,521 1.80 % Savings deposits 103,340 1,381 1.79 % 77,546 413 0.71 % Certificates and other time deposits 795,484 28,972 4.87 % 668,763 20,462 4.09 % Federal funds purchased and repo. 197,604 6,677 4.52 % 149,476 4,549 4.07 % Other borrowings 113,932 4,820 5.66 % 139,219 5,659 5.43 % Total interest-bearing liabilities 1,771,419 50,909 3.84 % 1,592,352 38,604 3.24 % Noninterest-Bearing Liabilities: Demand deposits 277,790 265,801 Other liabilities 18,739 12,204 Total noninterest-bearing liabilities ("Non-IBL") 296,529 278,005 Shareholders' equity 168,345 153,506 Total Non-IBL and shareholders' equity 464,874 431,511 Total liabilities and shareholders' equity $ 2,236,293 $ 2,023,863 Net interest income and margin (NON-TAX EQUIV.) $ 61,604 3.96 % $ 57,719 4.13 % Net interest margin (TAX EQUIVALENT) 4.00 % 4.17 % SCBT Financial Corporation (Unaudited) (Dollars in thousands) Three Months Ended Nine Months Ended September 30, % September 30, % NONINTEREST INCOME & EXPENSE 2007 2006 Change 2007 2006 Change Noninterest income: Service charges on deposit accounts $ 3,909 $ 3,512 11.3% $ 10,952 $ 9,988 9.7% Secondary market mortgage fees 1,374 1,509 -8.9% 4,759 4,040 17.8% Bankcard services income 1,051 880 19.4% 3,067 2,518 21.8% Trust and investment services income 697 556 25.4% 1,971 1,573 25.3% Securities gains (losses), net - - 42 - Other 649 370 75.4% 1,971 1,405 40.3% Total noninterest income $ 7,680 $ 6,827 12.5% $ 22,762 $ 19,524 16.6% Noninterest expense: Salaries and employee benefits $ 11,171 $ 10,226 9.2% $ 33,475 $ 30,053 11.4% Furniture and equipment 1,369 1,181 15.9% 3,963 3,505 13.1% Net occupancy expense 1,247 1,088 14.6% 3,585 3,148 13.9% Information services expense 1,050 945 11.1% 3,162 2,734 15.7% Advertising and marketing 985 747 31.9% 2,432 2,182 11.5% Business development and staff related 512 397 29.0% 1,625 1,271 27.9% Professional fees 513 519 -1.2% 1,522 1,507 1.0% Amortization 215 204 5.4% 641 602 6.5% Other 2,247 2,304 -2.5% 6,592 5,729 15.1% Total noninterest expense $ 19,309 $ 17,611 9.6% $ 56,997 $ 50,731 12.4% Notes: (1) Loan data excludes mortgage loans held for sale.
